Name: Commission Regulation (EC) No 738/2002 of 29 April 2002 concerning aid for the processing of sugar cane into sucrose syrup or agricultural rum in the French overseas departments
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  foodstuff;  plant product;  agricultural policy;  overseas countries and territories;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|32002R0738Commission Regulation (EC) No 738/2002 of 29 April 2002 concerning aid for the processing of sugar cane into sucrose syrup or agricultural rum in the French overseas departments Official Journal L 113 , 30/04/2002 P. 0013 - 0015Commission Regulation (EC) No 738/2002of 29 April 2002concerning aid for the processing of sugar cane into sucrose syrup or agricultural rum in the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 18 thereof,Whereas:(1) Article 17 of Regulation (EC) No 1452/2001 provides for the granting of Community aid for the direct processing of sugar cane into sugar syrup, hereinafter called "sucrose syrup", or into agricultural rum as defined in Article 1(4)(a)(2) of Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks(2), as last amended by Regulation (EEC) No 3378/94 of the European Parliament and of the Council(3).(2) This aid is paid on condition that the sugar cane producer is paid a minimum price up to the limit of a maximum annual quantity of 75600 hectolitres of pure alcohol or, in the case of sucrose syrup, of a maximum annual quantity of 250 tonnes.(3) A minimum price for sugar cane should be set which takes into account the reference price for sugar cane intended for the production of sugar applicable in the department in question and provision should also be made for a system to reduce, where appropriate, the quantities of rum or sucrose syrup eligible for aid so as to ensure that the overall quantity limit laid down by Article 17(2) of Regulation (EC) No 1452/2001 is observed.(4) Sucrose syrup, which is not sugar production within the meaning of Articles 13 to 18 of Council Regulation (EC) No 1260/2001(4), should be defined.(5) To facilitate the application of the annual processing limits this Regulation should apply from the beginning of the 2002 calendar year.(6) The measures provided for in this Regulation are in accordance with the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 11. Aid for the direct processing of sugar cane into sucrose syrup or agricultural rum as provided for in Article 17 of Regulation (EC) No 1452/2001 may be paid in accordance with the terms of this Regulation to any sucrose syrup manufacturer or distiller:(a) whose plant is located in one of the French overseas departments, and(b) who produces directly from cane harvested in the same French overseas department:- sucrose syrup of less than 75 % purity used in the manufacture of aperitifs, or- agricultural rum as defined in Article 1(4)(a)(2) of Regulation (EEC) No 1576/89.2. Aid shall be paid out each year for the quantities of sugar cane processed directly into sucrose syrup or agricultural rum for which the sucrose syrup manufacturer or distiller shows proof that he has paid the sugar cane producers in question the minimum price referred to in Article 2. This last condition shall not apply in the case of the manufacturer or distiller's own sugar cane production.3. The aid shall be:(a) for sucrose syrup EUR 9 per 100 kilograms of sugar expressed as white sugar;(b) for agricultural rum EUR 64,22 per hectolitre of pure alcohol produced.Article 21. The minimum prices referred to in the second subparagraph of Article 17(1) of Regulation (EC) No 1452/2001 shall be as follows for each department:>TABLE>The minimum price shall apply to cane of sound, fair and merchantable quality and of standard sugar content. The delivery stage shall be the sugar cane's arrival at the factory.2. The standard sugar content and the scale of increases and reductions to be applied to the minimum price when the sugar content of the cane differs from the standard sugar content shall be adopted by the competent authority designated by France on the proposal of a joint committee of distillers or syrup manufacturers and sugar cane producers.Article 31. Proof that the minimum price has been paid to the sugar cane producer shall be established by a certificate drawn up on unstamped paper by the syrup manufacturer or distiller. It shall show:(a) the name of the syrup manufacturer or distiller;(b) the name of the sugar cane producer;(c) the total quantities of sugar cane for which the minimum price determined for the calendar year in question has been paid and which have been delivered to the syrup factory or distillery by the producer in question during that calendar year;(d) the quantity of product for which the minimum price is paid.2. The certificate shall be signed by the sugar cane producer and the syrup manufacturer or distiller.3. The syrup manufacturer or distiller shall keep the original. A copy shall be sent to the sugar cane producer.4. A syrup manufacturer or distiller using his own sugar cane production shall keep separate stock records for that cane.Article 41. The overall quantities referred to in Article 17(2) of Regulation (EC) No 1452/2001 shall be 75600 hectolitres of agricultural rum, expressed as pure alcohol, and 250 tonnes of sugar syrup.2. When the sum of the quantities for which aid is requested is greater in a given calendar year than the quantity of rum or sucrose syrup, as appropriate, a standard percentage reduction shall be applied to each application in respect of the product in question.3. Nevertheless, France may allocate the quantity of rum referred to in paragraph 1 by department on the basis of the average quantity of agricultural rum sold by each department in the years 1997 to 2001. If the overall quantities for which aid is requested are exceeded, the percentage reductions may be differentiated by department.4. Aid applications shall be submitted to the competent authorities designated by France.Article 51. The national authorities shall take all the steps necessary to ensure that the conditions for granting the aid provided for in this Regulation are observed.2. Verification shall be by administrative and on-the-spot controls. The administrative control shall be thorough and include, if appropriate, cross-checks with the data in the integrated administration and control system in accordance with Council Regulation (EC) No 3508/92(5). It shall also cover the quantities of sugar cane delivered and shall verify compliance with the minimum price referred to in Article 2.Based on a risk analysis, the national authorities shall perform on-the-spot controls on the premises of each syrup manufacturer and distiller by sampling at least 10 % of the quantities delivered by the sugar cane producers.Article 6France shall notify to the Commission:(a) within three months of the entry into force of this Regulation, the additional measures adopted under Article 5;(b) within 45 working days of the end of each calendar year:- the total quantities of sucrose syrup and agricultural rum for which aid has been requested, expressed as white sugar or hectolitres of pure alcohol,- the factories and distilleries in receipt of aid,- the aid received and the quantity of sucrose syrup or agricultural rum produced by each factory or distillery.Article 7Commission Regulation (EC) No 59/97(6) is hereby repealed.Article 8This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 160, 12.6.1989, p. 1.(3) OJ L 366, 31.12.1994, p. 1.(4) OJ L 178, 30.6.2001, p. 1.(5) OJ L 355, 5.12.1992, p. 1.(6) OJ L 14, 17.1.1997, p. 25.